DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 7/5/2022 been fully considered and the rejections under 35 U.S.C. § 112, 1st and 2nd ¶ are withdrawn.
With respect to the rejections under 35 U.S.C. § 102(b), Applicant alleges on pp. 11-12 that Lynn does not explicitly teach an alarm when all of a pulse rate is abnormally high, a respiration rate is abnormally high, and temperature is abnormal; or when all of pulse rate trend is rising or abnormally high, temperature trend is abnormal. Applicant states that the cited paragraphs fail to even mention temperature.
However, it’s first noted that this is a summary form of the claim language. There is no claim to abnormal or normal levels of these quantities, rather, they rely upon meeting or exceeding thresholds.
Secondly, ¶[0078] and Figs. 2a and 2b specifically state that the parametric models of Lynn track the divergence of biological parameter data over time from “expected normal time series data,” which in plain terms, tracks each monitored biological parameter with respect to time and indicates when they diverge according to thresholds of normal parameter values: “As illustrated in FIGS. 2 a and 2 b, the shape of one or more of the parametric representations may vary over time, indicating relational non-conformity with respect to expected normal time series data. The degree and pattern of divergence from the predetermined normal range may serve to indicate the presence of a malady such as sleep apnea or sepsis.” In Fig. 2a, specifically labeled are onsets of such thresholds being met “Onset Rise in Airflow,” “Onset Rise in Pulse,” and “Onset Rise in Inflammation Indicators.”
Further, Lynn teaches that temperature specifically contributes to a health index in ¶[0414]: “The global instability index can be derived from the processing of the spatial, temporal, and frequency patterns and relationships of a plurality of numerical, spatial, temporal, and/or frequency derivatives of parameters such as oxygen saturation, exhaled carbon dioxide, respiratory rate, pulse, temperature, and blood pressure, to name a few.” 
Additionally, as pointed out in the rejection previously and not addressed by Applicant, these limitations are contingent and are not required under BRI. Because Applicant claims with “when,” in a method claim, if the claimed thresholds are not exceeded, then no action is taken or required. See MPEP § 2111.04: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.”
For clarity, the interpretation of first and second types of sepsis alarms includes alarms for different thresholds, i.e. a first type of sepsis alarm that responds to value thresholds, and a second type that responds to trend thresholds. 
Claim Interpretation
Applicant has elected to use contingent claim limitations, including conditional phrases such as “when”. The Examiner suggests reviewing MPEP § 2111.04, II: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”
Claim Objections
Claim 1 is objected to because of the following informalities: “vales” should be corrected to “values” in line 17.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-2, 6, and 10-13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lynn et al. (U.S. PGPUB No. 2007/0191697,) hereinafter referred to as Lynn.
Regarding claim 1, Lynn teaches a method seeking to identify a sepsis condition (¶[0056]) a wearer of one or more noninvasive sensors (¶[0070] combination of noninvasive and invasive sensors optional) comprising: 
receiving from said one or more noninvasive sensors a plurality of sensor signals responsive to physiological parameters of said wearer of said one or more sensors, said sensors including a first signal indicative of pulse rate (Fig. 2a pulse), a second signal indicative of respiration rate (Fig. 2a airflow, chest movement), and a third signal indicative of temperature (¶[0253], ¶[0324] pulse oximeter);
electronically computing measurements for said physiological parameters from the sensor signals, said parameters including at least said pulse rate, said respiration rate, and said temperature (¶[0414] oxygen saturation and other respiration parameters such as exhaled carbon dioxide, respiratory rate, etc.); 
applying a plurality of predetermined rules to the physiological parameters so as to determine said sepsis condition (¶[0078]); and 
outputting at least one of an audio or visual sepsis alarm responsive to said rules (¶[0084]);
wherein said applying said rules includes comparing measurement values (¶[0212]) and comparing measurement trends (¶¶[0093-0094]);
wherein said comparing measurement values includes triggering a first type of said sepsis alarm when said pulse rate is above a pulse rate threshold (¶[0210] rise in heart rate), said respiration rate is above a respiration rate threshold (¶[0211] rise in respiratory rate), and said temperature is above a high temperature threshold or below a low temperature threshold (¶[0414]); and (see also ¶[0078], Fig. 2a-b; ¶[0094] and ¶[0152] discuss providing an alarm based on identifying threshold breaches of a plurality of parameter; it is further noted that these are contingent limitations- if these thresholds are not met, the alarm does not occur and this meets the claim limitations)
wherein said comparing measurement trends includes triggering a second type of said sepsis alarm different from said first type when a pulse rate trend of said pulse rate is rising or above said pulse rate threshold (¶[0080-0081] Fig. 2a rise in pulse), a respiration rate trend of said respiration rate is rising or above said respiration rate threshold (¶[0080-0081] Fig. 2a rise in airflow), and a temperature trend is rising or above said high temperature threshold or said temperature trend is falling or below said low temperature threshold (¶[0414], see also ¶[0078], Fig. 2a-b; ¶[0356] discusses different alarms for different severity thresholds specifically different between threshold crossings as in the limitation above, and between trends as in these claim limitations, e.g.; it is further noted that these are contingent limitations- if these thresholds are not met, the alarm does not occur and this meets the claim limitations).
Regarding claim 2, Lynn teaches the method according to claim 1.
Lynn further teaches wherein said sensor signals includes a fourth signal indicative of oxygen saturation, and wherein said parameters include said oxygen saturation (¶[0052]).
Regarding claim 6, Lynn teaches the method according to claim 1.
Lynn teaches further comprising sending a control signal to a drug administration device intravenously in communications with the living being in response to said sepsis alarm (¶[0349]).
Regarding claim 10, the claim is directed to substantially the same subject matter as the method of claim 1 and is rejected under substantially the same sections of Lynn.
Regarding claims 11, Lynn teaches the monitor of claim 10.
Lynn further teaches wherein said respiration rate sensor and said pulse rate sensor comprises a noninvasive pulse oximetry sensor (¶[0230], ¶[0251], ¶[0349] a pulse oximeter is a photo-plethysmograph).
Regarding claims 12-13, the claim is directed to substantially the same subject matter as the method of claim 6 and is rejected under substantially the same sections of Lynn and Heller. See Lynn, ¶[0349] for teachings about informing a caregiver.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lynn et al. (U.S. PGPUB No. 2007/0191697,) hereinafter referred to as Lynn; in view of Sierra et al. (U.S. PGPUB No. 2007/0282212,) hereinafter referred to as Sierra.
Regarding claim 3, Lynn teaches the method according to claim 2.
Lynn further teaches wherein the generating comprises optically sensing constituents of pulsatile blood within the living being (¶[0414] oxygen saturation) and acoustically sensing breath sounds of the living being (¶[0203]).
Lynn does not teach a sensor acoustically sensing tracheal sounds.
Attention is brought to the Sierra reference, which teaches acoustically sensing tracheal sounds of the living being from an acoustic sensor positioned on a throat of said wearer (Figs. 1-2 and ¶[0031], ¶[0035]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the respiratory sound detection of Lynn to use tracheal sound monitoring, as taught by Sierra, because Sierra teaches that tracheal sounds provide a relatively easy and reliable noninvasive method for acquiring respiratory information (Sierra, ¶[0009]).
Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lynn et al. (U.S. PGPUB No. 2007/0191697,) hereinafter referred to as Lynn; in view of Gibson et al. (U.S. PGPUB No. 2015/0087933m) hereinafter referred to as Gibson.
Regarding claim 5, Lynn teaches the sepsis monitoring method according to claim 1.
Lynn does not teach activating a first colored light in response to the first type of sepsis alarm and a second colored light in response to the second type of sepsis alarm.
Attention is brought to the Gibson reference, which teaches a vital signs monitor that indicates the presence of a condition by activating a first colored light to indicate a first alarm condition and a second colored light to indicate a potential existence of a second alarm condition (¶[0112] red, amber, and green lights).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the alerting of Lynn to include a visual aid in the form of color-coded lights, as taught by Gibson, because Gibson teaches that multiple colors of lights improves alarm management (Gibson, ¶[0005]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/           Examiner, Art Unit 3792    

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792